                                                                               Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6

 7                                IN THE UNITED STATES DISTRICT COURT FOR THE
                                        WESTERN DISTRICT OF WASHINGTON
 8                                              SEATTLE DIVISION
 9

10    UNITED STATES OF AMERICA,              )
                                             )                  Case No. 2:16-cv-1041-TSZ
11             Plaintiff,                    )
                                             )                  ORDER REGARDING LIEN
12             v.                            )                  PRIORITY
                                             )
13
      DAVID A. GOULD, et al.,                )
14                                           )
               Defendants.                   )
15    _______________________________________)
16

17             Pursuant to the Stipulation, docket no. 126, between the United States of America and the

18   Washington State Department of Social and Health Services (DSHS), it is hereby ORDERED

19   that:

20             1. The United States’ federal tax liens against the property at issue, located at 6109

21   Evergreen Way, Ferndale, Washington 98248 (the “Subject Property”), have priority over

22   DSHS’s lien arising from Defendant David Gould’s unpaid child support owed to Defendant

23   Jane Polinder;

24             2. The United States’ interest in the Subject Property is therefore superior to DSHS’s

25   interest in that property;

26

      ORDER                                                                  U.S. DEPARTMENT OF JUSTICE
      Case No. 2:16-cv-1041-TSZ
                                                  1
                                                                             Tax Division, Western Region
                                                                             P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-514-6062
 1             3. The United States and DSHS shall each bear its own costs and attorney fees, except

 2   the costs incurred in selling the Subject Property, which will be reimbursed from the property’s

 3   sale proceeds prior to satisfying the outstanding liens on the property; and

 4             4. DSHS shall not be required to appear at future hearings in this litigation and shall be

 5   treated as a non-party for all purposes, unless the Court orders otherwise.

 6

 7             DATED this 5th day of December, 2019.

 8
 9

10
                                                             A
                                                             Thomas S. Zilly
                                                             United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER                                                                  U.S. DEPARTMENT OF JUSTICE
      Case No. 2:16-cv-1041-TSZ
                                                 2
                                                                             Tax Division, Western Region
                                                                             P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-514-6062
